 


110 HR 2300 IH: To designate the facility of the United States Postal Service located at 127 East Locust Street in Fairbury, Illinois, as the 
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2300 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Mr. Johnson of Illinois (for himself, Mr. Rush, Mr. Jackson of Illinois, Mr. Lipinski, Mr. Gutierrez, Mr. Emanuel, Mr. Roskam, Mr. Davis of Illinois, Ms. Bean, Ms. Schakowsky, Mr. Kirk, Mr. Weller of Illinois, Mr. Costello, Mrs. Biggert, Mr. Hastert, Mr. Manzullo, Mr. Hare, Mr. LaHood, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To designate the facility of the United States Postal Service located at 127 East Locust Street in Fairbury, Illinois, as the Dr. Francis Townsend Post Office Building. 
 
 
1.Dr. Francis Townsend Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 127 East Locust Street in Fairbury, Illinois, shall be known and designated as the Dr. Francis Townsend Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dr. Francis Townsend Post Office Building. 
 
